1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                     EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   THERESE L. LESHER,                    No. 2:21-cv-00386-WBS-DMC
13               Plaintiff,

14       v.                                MEMORANDUM AND ORDER RE:
                                           MOTION TO DISMISS
15   CITY OF ANDERSON, a municipal
     corporation; CITY OF ANDERSON
16   POLICE SERGEANT SEAN MILLER,
     individually; CITY OF ANDERSON
17   POLICE OFFICERS JEFFREY MILEY,
     individually, and KAMERON LEE,
18   individually, and DOES 1-50,
     jointly and severally,
19
                 Defendants.
20
21
                                 ----oo0oo----
22
              Plaintiff Therese Lesher (“plaintiff”) brought this
23
     action against the City of Anderson (“Anderson”), Anderson Police
24
     Sergeant Sean Miller, Anderson Police Officers Jeffrey Miley,
25
     Kameron Lee, and DOES 1-50 seeking damages against defendants for
26
     violation of the First and Fourth Amendment under 42 U.S.C. §
27
     1983, municipal and supervisory liability under 42 U.S.C. § 1983,
28
                                       1
1    violation of the Tom Bane Civil Rights Act, Cal. Civil Code §

2    52.1, malicious prosecution, violation of Article 1, § 13 of the

3    California Constitution, assault and battery, false arrest and

4    imprisonment, and negligence.

5                Defendants now move to dismiss plaintiff’s first cause

6    of action for violation of the First Amendment under 42 U.S.C. §

7    1983, second cause of action for municipal liability under 42

8    U.S.C. § 1983, and fifth cause of action for violation of Article

9    1, § 13 of the California Constitution.      (See “Mot. to Dismiss”

10   (Docket No. 11).)

11   I.     Factual and Procedural Background

12               On or about August 13, 2019, at approximately 12:30

13   A.M., plaintiff was sitting on the porch of her apartment

14   building talking with her cousin, Denhene Leach, and two other

15   persons, accompanied by Ms. Leach’s dog.      (See Compl. at ¶ 17.)

16   (Docket No. 1.)     Several Anderson Police Department vehicles

17   pulled into the parking lot in front of the building without

18   lights or sirens.     (See id. at ¶ 18.)   Unbeknownst to plaintiff

19   and her group, another tenant of the apartment complex had called

20   in a noise complaint to the Anderson Police Department.     (See
21   id.)   Ms. Leach’s dog left the porch and walked in the direction

22   of the officers, who had exited their patrol vehicles.     (See id.

23   at ¶ 19.)    Suddenly, one of the officers yelled that he had

24   allegedly been bitten by Ms. Leach’s dog.     (See id.)   The dog was

25   then retrieved and taken into Ms. Leach’s apartment. (See id.)

26               Plaintiff’s dog, which was locked in her vehicle, began
27   barking.    (See id. at ¶ 20.)   Plaintiff went to her car to calm

28   down her dog and ensure that it stayed in her vehicle.     (See id.)
                                        2
1    As she approached her vehicle, defendant Anderson Police Officer

2    Jeffrey Miley yelled for her to control her dog.          (See id.)   He

3    told her that he would pepper spray the dog or shoot it if

4    plaintiff did not control her dog’s barking.         (See id.)   In

5    response, plaintiff reached into the partially open rear window

6    of the vehicle and grabbed hold of her dog’s harness.         (See id.)

7              Plaintiff disapproved of the way the officers were

8    performing their duties in their interactions with her and Ms.

9    Leach.   (See id. at ¶ 21.)    Accordingly, she criticized the

10   defendants, including Officer Miley and Sergeant Miller, and

11   expressed her disapproval as to the way they were conducting

12   themselves.   (See id.)    Without any warning whatsoever, plaintiff

13   was then thrown against the side of her vehicle, subjected to

14   various uses of force, and handcuffed by Sergeant Miller and

15   Officers Miley and Lee.    (See id. at ¶ 22.)

16             Plaintiff was searched, arrested, and her personal

17   property was removed from her person.         (See id.)   She was

18   transported to the Shasta County Jail and booked by defendants

19   for alleged violations of California Penal Code § 69 (using

20   threats or violence to prevent executive officers from performing
21   their duties or resisting executive officers in the performance

22   of their duties), California Penal Code § 647(f) (being so

23   intoxicated in a public place that one is unable to care for

24   their own safety or the safety of others), and California Penal

25   Code § 148(a)(1) (resisting, delaying, or obstructing a law

26   enforcement officer).     (See id.)       Plaintiff contends that she was
27   cooperative, spoke calmly, and obeyed the officers’ commands at

28   all material times.     (See id.)   Plaintiff sustained an injury to
                                           3
1    her left forearm, a clavicle fracture, and a left finger

2    fracture.    (See id. at ¶ 26.)

3                Plaintiff’s arrest was made the subject of a criminal

4    prosecution in Shasta County, California for three misdemeanor

5    counts of a violation of California Penal Code § 148(a)(1).         (See

6    id. at ¶ 24.)      Plaintiff alleges that Sergeant Miller and

7    Officers Lee and Miley deliberately and knowingly misrepresented

8    the facts of the incident and/or the behavior of the plaintiff in

9    their reporting of the incident.        (See id.)   These alleged

10   misrepresentations were provided to the Shasta County District

11   Attorney’s Office with the knowledge and purpose of causing

12   plaintiff to defend herself against criminal charges in order to

13   cover up their own criminal acts.       (See id. at ¶ 24.) On

14   September 24, 2020, plaintiff was ultimately acquitted on all

15   three charged counts after a jury trial.       (See id. at ¶ 25.)

16   II.   Discussion

17               Federal Rule of Civil Procedure 12(b)(6) allows for

18   dismissal when the plaintiff’s complaint fails to state a claim

19   upon which relief can be granted.        See Fed. R. Civ. P. 12(b)(6).

20   The inquiry before the court is whether, accepting the
21   allegations in the complaint as true and drawing all reasonable

22   inferences in the plaintiff’s favor, the complaint has stated “a

23   claim to relief that is plausible on its face.”        Bell Atl. Corp.

24   v. Twombly, 550 U.S. 544, 570 (2007).       “The plausibility standard

25   is not akin to a ‘probability requirement,’ but it asks for more

26   than a sheer possibility that a defendant has acted unlawfully.”
27   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).        “Threadbare

28   recitals of the elements of a cause of action, supported by mere
                                         4
1    conclusory statements, do not suffice.”    Id.   Although legal

2    conclusions “can provide the framework of a complaint, they must

3    be supported by factual allegations.”     Id. at 679.

4         A.   First Amendment Retaliation Claim

5              To bring a First Amendment retaliation claim under §

6    1983, a plaintiff must allege that (1) she engaged in a

7    constitutionally protected activity; (2) the defendants’ actions

8    would chill a person of ordinary firmness from continuing to

9    engage in the protected activity; and (3) the protected activity

10   was a substantial motivating factor in the defendant’s conduct -

11   i.e., that there was a nexus between the defendant’s actions and

12   an intent to chill speech.   See Ariz. Students’ Ass’n v. Ariz.

13   Bd. of Regents, 824 F.3d 858, 867 (9th Cir. 2016) (internal

14   citations omitted).   To prevail on such a claim, a plaintiff need

15   only show that the defendant intended to interfere with the

16   plaintiff’s First Amendment rights and that she suffered some

17   injury as a result; the plaintiff is not required to demonstrate

18   that her speech was actually suppressed or inhibited.     See id.

19             The court concludes that plaintiff has adequately pled

20   a claim of First Amendment retaliation.    Plaintiff has clearly
21   alleged that she “disapproved of the way” that the officers were

22   performing their duties, “criticized the defendants”, and

23   “expressed her disapproval of the way that they were conducting

24   themselves.”1   (See Compl. at ¶ 21.)   Defendants have cited no

25        1    Defendants argue in their reply that plaintiff’s
26   complaint merely alleges that she voiced her disapproval of
     defendants’ conduct during her arrest rather than before her
27   arrest. (See Reply in Supp. of Mot. to Dismiss at 3.) (Docket
     No. 14.) However, the complaint actually states that plaintiff
28   expressed her disapproval of the police officers and was
                                     5
1    authority for their contention that plaintiff must specify

2    exactly what she said in criticism of defendants in her

3    complaint, and the court does not find that such specifics are

4    necessary at this stage of the pleadings.   Accordingly, the court

5    concludes that plaintiff has sufficiently pled that she was

6    engaged in a constitutionally protected activity.

7              Defendants also contend that plaintiff has not alleged

8    that her criticism was “a substantial motivating factor” in

9    defendants’ conduct.   (See Mot. to Dismiss at 8.)   However, “a

10   plaintiff may establish motive using direct or circumstantial

11   evidence” and may “rely on evidence of temporal proximity between

12   the protected activity and alleged retaliatory conduct to

13   demonstrate that the defendant’s purported reasons for its

14   conduct are pretextual or false.”   See Ariz. Students’ Ass’n, 824

15   F.3d at 871 (internal citations omitted).   “At the pleading

16   stage, a plaintiff adequately asserts First Amendment retaliation

17   if the complaint alleges plausible circumstances connecting the

18   defendant’s retaliatory intent to the suppressive conduct.”     See

19   id.   Here, plaintiff’s complaint alleges that she criticized the

20   defendant police officers for their conduct and then, without any
21   warning whatsoever, was thrown against her vehicle and

22   handcuffed.   (See Compl. at ¶¶ 21–22.)   The close temporal

23   proximity between plaintiff’s exercise of free speech and the

24   alleged retaliatory conduct are sufficient at this stage in the

25   pleadings to allege that plaintiff’s exercise of free speech was

26   a substantial motivating factor in defendants’ conduct.
27
     subsequently arrested in retaliation for her speech.   (See Compl.
28   at ¶¶ 21–22.)
                                     6
1              Defendants additionally argue that plaintiff’s first

2    cause of action violates the rule against “shotgun” pleading in

3    that multiple claims -- here, plaintiff’s First Amendment

4    retaliation claim and Fourth Amendment excessive force claim

5    under 42 U.S.C. § 1983 -- are lumped together in one cause of

6    action.   (See Mot. to Dismiss at 3.)   “Shotgun pleadings are

7    pleadings that overwhelm defendants with an unclear mass of

8    allegations and make it difficult or impossible to make informed

9    responses to the plaintiff’s allegations.”   See McLaughlin v.

10   Castro, Case No. 1:17-cv-001597 DAD MJS, 2018 WL 1726630, at *4

11   (E.D. Cal. Apr. 10, 2018).   Although the court does not think it

12   is impossible for defendants to make informed responses to

13   plaintiff’s allegations, the court agrees that the inclusion of

14   two claims in one cause of action requires repleading of these

15   claims in separate causes of action.    Because the court will

16   grant plaintiff leave to amend her complaint, plaintiff is

17   instructed to separate these claims into two separate causes of

18   action in the next iteration of her complaint.

19       B.    Claims Against the City of Anderson2

20             Because § 1983 does not provide for vicarious
21       2     Although defendants believed that plaintiff also
22   alleged a Monell claim against Sergeant Miller, plaintiff
     clarifies in her opposition that she only wishes to sue Sergeant
23   Miller for supervisorial liability under 42 U.S.C. § 1983. (See
     Opp’n to Mot. to Dismiss at 9.) As with her first claim,
24   plaintiff has lumped both her claims for municipal liability and
     supervisory liability together into one cause of action. This
25   inclusion of two claims in one cause of action once again makes
26   it difficult to understand what factual allegations support which
     claim. The court will grant leave to amend and instructs
27   plaintiff to plead her supervisory liability claim against
     Sergeant Miller in a separate cause of action in the next
28   iteration of her complaint.
                                     7
1    liability, local governments “may not be sued under § 1983 for an

2    injury inflicted solely by its employees or agents.”      Monell v.

3    Department of Social Services of the City of New York, 436 U.S.

4    658, 694 (1978).   “Instead, it is when execution of a

5    government’s policy or custom, whether made by its lawmakers or

6    by those whose edicts or acts may be fairly said to represent

7    official policy, inflicts the injury that the government as an

8    entity is responsible under § 1983.”   Id.     A Monell claim lies

9    where “the municipal action was taken with the requisite degree

10   of culpability and must demonstrate a direct causal link between

11   the municipal action and the deprivation of federal rights.”      Bd.

12   of Cty. Comm’rs of Bryan Cty. v. Brown, 520 U.S. 397, 406 (1997).

13            To survive a motion to dismiss, a plaintiff must do

14   more than simply assert that a Monell defendant “maintained or

15   permitted an official policy, custom, or practice of knowingly

16   permitting the occurrence of the type of wrongs” alleged in the

17   complaint.   See AE ex. rel. Hernandez v. Cnty. of Tulare, 666

18   F.3d 631, 637 (9th Cir. 2012).   Facts regarding the specific

19   nature of the alleged policy, custom, or practice are required;

20   merely stating the subject to which the policy relates (i.e.,
21   excessive force) is insufficient.    See id.

22            1.     Unconstitutional Custom or Policy

23            For an unwritten policy or custom to form the basis of

24   a Monell claim, it must be so “persistent and widespread” that it

25   constitutes a “permanent and well settled” practice.      See Monell,

26   436 U.S. at 691.   In pleading such a claim, the complaint must
27   “put forth additional facts regarding the specific nature of

28   [the] alleged policy, custom, or practice.”     See AE ex. rel.
                                      8
1    Hernandez, 666 F.3d at 637.

2              Plaintiff alleges that Anderson maintains ten unlawful

3    customs or practices. (See Compl. at ¶ 41.)     However, plaintiff

4    has alleged no facts in their complaint regarding an

5    unconstitutional policy, custom or practice, allegations of prior

6    incidents, or facts which demonstrate that the alleged practices

7    were of “sufficient duration, frequency, and consistency such

8    that the alleged custom or practice has become a traditional

9    method of carrying out policy.”   See Harper v. Cnty. Of Merced,

10   1:18-cv-005620 LJO SKO, 2018 WL 5880786, at *6 (E.D. Cal. Nov. 8,

11   2018).   Instead, plaintiff merely relies on boilerplate

12   conclusions of customs, practices, and policies which state,

13   without any supporting factual allegations, that Anderson fails

14   to supervise and/or discipline officers for their misconduct,

15   uses or tolerates excessive or unjustified force, and fails to

16   institute adequate training policies in response to 9-1-1 calls,

17   among other policies.   (See Compl. at ¶ 41.)

18             Plaintiff argues that she was subjected to excessive

19   force and then falsely charged by the arresting officers, which

20   conforms to the policies and practices alleged in her complaint
21   such as excessive force and “hurt a person, charge a person.”

22   (See Opp’n to Mot. to Dismiss at 10.)   However, district courts

23   have routinely found that a Monell claim is insufficiently pled

24   where plaintiff merely alleges that the defendant has a policy or

25   custom of performing various wrongs alleged elsewhere in her

26   complaint.   See Bagley v. City of Sunnyvale, Case No. 16-cv-
27   02250-LHK, 2017 WL 344998, at *16 (N.D. Cal. Jan. 24, 2017)

28   (holding that plaintiff did not adequately plead a Monell claim
                                       9
1    where plaintiff essentially alleged that the city had an

2    “official policy, custom, or practice of knowingly permitting the

3    occurrence of the type of wrongs” alleged elsewhere in the

4    complaint.); see also Mendy v. City of Fremont, No. C-13-4180

5    MMC, 2014 WL 574599, at *3 (N.D. Cal. Feb. 12, 2014) (holding

6    that an allegation that a county maintained or permitted an

7    official policy, custom or practice of knowingly permitting the

8    occurrence of the type of wrongs that plaintiff alleged elsewhere

9    in the complaint were insufficient to state a municipal liability

10   claim.)   Plaintiff’s allegations are therefore insufficient to

11   state a plausible, not merely possible, claim for relief.       See AE

12   ex rel. Hernandez, 666 F.3d at 637.

13             2.      Ratification

14             The Ninth Circuit has “found municipal liability on the

15   basis of ratification when the officials involved adopted and

16   expressly approved of the acts of others who caused the

17   constitutional violation.”       Trevino v. Gates, 99 F.3d 911, 920

18   (9th Cir. 1996).     Ratification “generally requires more than

19   acquiescence.”     Sheehan v. City and Cnty. of San Francisco, 743

20   F.3d 1211, 1231 (9th Cir. 2014) (overruled on other grounds by
21   City and Cnty. of San Francisco v. Sheehan, 575 U.S. 600, 1767–

22   1778 (2015)).     Plaintiff’s complaint talks about ratification

23   generally, stating that Anderson ratified the ten allegedly

24   unconstituional customs, policies, or practices.      (See Compl. at

25   ¶¶ 41, 43, 47.)     However, the complaint does not include any

26   factual allegations regarding any approval or ratification by
27   Anderson of the allegedly unconstitutional actions or the basis

28   for such approval.     Such conclusory pleading, absent any
                                         10
1    supporting factual allegations, does not sufficiently state a

2    Monell claim.   See Hicks v. Cnty. of Stanislaus, Case No. 1:17-

3    cv-01187 LJO SAB, 2018 WL 347790, at *6 (dismissing a

4    ratification claim where the complaint contained no factual

5    allegations to support the claim that the County “approved,

6    ratified, condoned, encourage, sought to cover up, and/or tacitly

7    authorized” the conduct of the police unit.)   The plaintiff here

8    has therefore failed to state a cognizable claim of ratification

9    under Monell.

10             3.    Failure to Train

11             In order to state a claim for failure to train under

12   Monell, a plaintiff must show that: (1) the existing training

13   program is inadequate in relation to the tasks the particular

14   officers must perform; (2) the officials have been deliberately

15   indifferent to the rights of the persons with whom the police

16   come into contact; and (3) the inadequacy of the training

17   “actually caused the deprivation of the alleged constitutional

18   right.”   Merritt v. Cnty. of Los Angeles, 875 F.2d 765, 770 (9th

19   Cir. 1989).

20             Here, plaintiff has not provided any factual
21   allegations as to (1) how Anderson’s officer training is

22   inadequate, (2) how the officials have been deliberately

23   indifferent to the rights of Anderson citizens, or (3) how the

24   inadequacy of the training actually caused the alleged

25   deprivation of plaintiff’s constitutional rights.   See Merritt,

26   875 F.2d at 770.   Accordingly, plaintiff has failed to state a
27

28
                                        11
1    cognizable claim of failure to train under Monell.3    Because the

2    complaint fails to state a Monell claim under any theory, the

3    court will dismiss the complaint’s second cause of action against

4    Anderson.

5         C.     Article I, Section 13 of the California Constitution

6                The California Supreme Court has not decided whether

7    there is a private cause of action for damages under Article I,

8    Section 13, which protects against unreasonable searches and

9    seizures.   See Julian v. Mission Cmty. Hosp., 11 Cal. App. 5th

10   360, 393 (2d. Dist. 2017).    The majority of federal district

11   court decisions of which this court is aware appear to have

12   concluded that there is no private cause of action for damages

13   under this provision of the California Constitution.    See Autotek

14   v. Cnty. of Sacramento, No. 2:16-cv-01093-KJM-CKD, 2017 WL

15   3149923, at *9 (E.D. Cal. July 25, 2017) (“California

16   Constitution Article I, Section 13, upon which this claim rests,

17   does not confer a private right of action for damages.”); Manning

18   v. City of Rohnert Park, No. C 06-0345 SBA, 2007 WL 1140434, at

19   *1 (N.D. Cal. Apr. 17, 2007) (“Neither the plain language of

20   Article I, Section 13, nor the available legislative history
21   indicate an intent on behalf of the California Legislature to

22   permit the recovery of monetary damages for its violation.”).

23   However, as emphasized in Estate of Sanchez v. Cnty. of

24
          3    Moreover, if a Monell claim is predicated on an
25   assertion of inadequate training with respect to the use of
26   excessive force, “[m]ere proof of a single incident of errant
     behavior is a clearly insufficient basis for imposing liability.”
27   See Merritt, 875 F. 2d at 770. Plaintiff concedes that she has
     not alleged a pattern involving specific other cases or
28   instances. (See Opp’n to Mot. to Dismiss at 12.)
                                     12
1    Stanislaus, No. 1:18-cv-00977-DAD-BAM, 2019 WL 1745868, at *9

2    (E.D. Cal. Apr. 18, 2019), in order to determine whether the

3    California Constitution provides for a private right of action,

4    the court and the litigants must engage in the analysis set forth

5    by the California Supreme Court in Katzberg v. Regents of the

6    University of California, 29 Cal. 4th 300, 317 (2002).

7                The Katzberg analysis employs a two step approach.

8    First, the court must “inquire whether there is evidence from

9    which we may find or infer, within the constitutional provision

10   at issue, an affirmative intent either to authorize or to

11   withhold a damages action to remedy a violation.”       See id.    In

12   undertaking this inquiry, the court “shall consider the language

13   and history of the constitutional provision at issue, including

14   whether it contains guidelines, mechanisms, or procedures

15   implying a monetary remedy, as well as any pertinent common law

16   history.”   See id.    If the court finds any such intent, it shall

17   give it effect.    See id.   Second, “if no affirmative intent

18   either to authorize or to withhold a damages remedy is found, the

19   court shall undertake the ‘constitutional tort’ analysis adopted

20   in Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388–
21   398 (1971), and its progeny.”      See id.   “Among the relevant

22   factors in this analysis are whether an adequate remedy exists,

23   the extent to which a constitutional tort action would change

24   established tort law, and the nature and significance of the

25   constitutional provision.”     See id.   If the court finds that the

26   factors militate against recognizing the constitutional tort, the
27   inquiry ends.     See id.   If the factors favor recognizing a

28   constitutional tort, the court shall also consider the existence
                                        13
1    of any special factors counseling hesitation in recognizing a

2    damages action, including “deference to legislative judgment,

3    avoidance of adverse policy consequences, considerations of

4    government fiscal policy, practical issues of proof, and the

5    competence of courts to assess particular types of damages.”     Id.

6                As in Estate of Sanchez, the defendants here have made

7    no effort to engage in the Katzberg analysis in their motion to

8    dismiss.    Instead, they merely point to two district court

9    opinions which held, without engaging in any Katzberg analysis,

10   that Article I, Section 13 of the California Constitution does

11   not confer a private right of action for damages.     See Victoria

12   v. City of San Diego, 326 F. Supp. 3d 1003, 1020–21 (S.D. Cal.

13   2018); Elliott v. Solis, No. 1:17-cv-01214-LJO-SAB, 2017 WL

14   4811747, at *7 (E.D. Cal. Oct. 24, 2017).    In their reply,

15   defendants again refuse to meaningfully engage in the Katzberg

16   analysis.    (See Docket No. 14 at 8.)

17               Defendants bear the burden of persuasion on their

18   motion to dismiss and have failed to carry it here.     See Welchen

19   v. Cnty. of Sacramento, No. 2:16-cv-TLN-KJN, 2016 WL 5930563, at

20   *10 (E.D. Cal. Oct. 11, 2016) (“[S]ince it is defendants’ burden
21   at the motion to dismiss juncture, the court cannot find that

22   defendants’ motion is meritorious.”)     Given the lack of a

23   Katzberg analysis by defendants and the early stage of these

24   proceedings, the court is not inclined to foreclose this cause of

25   action at this time.    The court will accordingly deny defendants’

26   motion to dismiss plaintiff’s fifth cause of action under Article
27   I, Section 13 of the California Constitution.

28               IT IS THEREFORE ORDERED that the defendants’ motion to
                                      14
1    dismiss plaintiff’s second cause of action under Monell, (Docket

2    No. 11), be, and the same hereby is, GRANTED.   Defendants’ motion

3    to dismiss plaintiff’s first cause of action for violation of the

4    First Amendment under 42 U.S.C. § 1983 and fifth cause of action

5    for violation of Article 1, § 13 of the California Constitution

6    is DENIED.

7              Plaintiff has twenty days from the date this Order is

8    signed to file an amended complaint if she can do so consistent

9    with this Order.

10             IT IS SO ORDERED.

11   Dated:   June 30, 2021

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                    15
